Order unanimously reversed, with twenty dollars costs and disbursements to the appellant, and the motion granted to the extent of allowing an examination of the plaintiff by its president, Clement H. Smith, and by its secretary, Augusta S. Mayer, and of the individuals Clement H. Smith, Bernard Fliashnick, Philip Fliashnick and Augusta S. Mayer, on all demands except item “2,” which is denied. Upon such examination there will be produced the books and papers referred to in subdivisions “ 4 ” and “ 5 ” of the notice of motion. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.